NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                             JUN 26 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

CECIL SOFIA ZELAYA REYES; et al.,                No. 12-71233

              Petitioners,                       Agency Nos.        A089-666-276
                                                                    A089-666-277
 v.                                                                 A089-666-278
                                                                    A089-666-279
LORETTA E. LYNCH, Attorney General,

              Respondent.                        MEMORANDUM*


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted June 11, 2015
                            San Francisco, California

Before: CHRISTEN and WATFORD, Circuit Judges, and ROTHSTEIN,** Senior
District Judge.

      Cecil Sofia Zelaya Reyes, a native and citizen of Honduras, petitions for

review of the BIA’s dismissal of her appeal from an IJ’s decision denying her

application for asylum and withholding of removal.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Barbara Jacobs Rothstein, Senior District Judge for the
U.S. District Court for the Western District of Washington, sitting by designation.
                                                                         Page 2 of 3
      1. The BIA concluded that Reyes has established neither past persecution

nor a well-founded fear of future persecution. We need not decide whether

substantial evidence supports the conclusion that Reyes failed to establish past

persecution. We conclude that substantial evidence does not support the

conclusion that Reyes failed to establish a well-founded fear of future persecution.

Reyes has presented “credible, direct, and specific evidence” supporting her

reasonable fear of future persecution in Honduras. Rusak v. Holder, 734 F.3d 894,

896 (9th Cir. 2013) (citing Duarte de Guinac v. INS, 179 F.3d 1156, 1159 (9th Cir.

1999)). Her husband intercepted a dangerous drug trafficker, Alex Adan Montes

Bobadilla, and her family came under threat right before her husband was to testify

against Bobadilla’s associates. Reyes feared that Bobadilla’s return to Honduras

might trigger an obligation on the part of her husband to testify against Bobadilla

himself, which could put her and her family in grave danger. The IJ found both

Reyes’ and her husband’s testimony credible.

      That Reyes was not attacked or threatened for two and a half years before

she left Honduras does not fatally undermine her claim. See Lim v. INS, 224 F.3d

929, 935 (9th Cir. 2000). With Bobadilla at large in South America, the prospect

of Reyes’ husband testifying against him remained remote. Bobadilla’s extradition

to Honduras created a reasonable possibility that Reyes’ husband would be called
                                                                           Page 3 of 3
to testify, and such a possibility is enough to establish a well-founded fear of future

persecution. See INS v. Cardoza-Fonseca, 480 U.S. 421, 431, 439–40 (1987).

      We leave to the BIA to determine on remand, in accordance with its

customary evidentiary procedures, whether Bobadilla’s reported death impacts the

persecution analysis.

      2. Because the BIA did not reach the question whether Reyes is a member

of a particular social group for asylum purposes, we remand the case to the BIA to

make that determination in the first instance. See INS v. Ventura, 537 U.S. 12,

16–17 (2002) (per curiam).

      PETITION FOR REVIEW GRANTED and REMANDED.